Citation Nr: 0942206	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling. 

2.  Entitlement to an effective date earlier than December 
19, 2005, for grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and C. P.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 
1966 to September 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that in pertinent part granted service connection 
for PTSD and assigned an initial 30 percent rating effective 
from December 19, 2005.  The Veteran has appealed for a 
higher initial rating and an earlier effective date for that 
rating. 

The Veteran submitted a notice of disagreement to a May 2005 
rating decision that in pertinent part granted service 
connection for malaria (noncompensable).  He later withdrew 
that appeal.  

The issue of a higher initial rating for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On November 24, 2004, the RO received a claim for service 
connection for nervousness, among other symptoms.  

2.  During the appeal period for nervousness, the RO granted 
service connection for PTSD.

CONCLUSION OF LAW  

The criteria for an effective date of November 24, 2004, for 
service connection and a 30 percent rating for PTSD are met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
March 2006 notice provided did address the effective date 
provisions that are pertinent to the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained relevant records and evidence.  A hearing before 
the undersigned Veterans Law Judge was provided.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Earlier Effective Date

The veteran seeks an effective date earlier than December 19, 
2005, for service connection and for a 30 percent initial 
rating for PTSD.  

The veteran submitted an original service connection claim 
for various disorders, including "nervousness" in November 
2004.  That claim is date-stamped as having been received by 
VA on November 24, 2004.  In May 2005, the RO denied service 
connection for nervousness and other claimed symptoms.  The 
Veteran commenced an appeal of that decision, thus it did not 
become final.  In his notice of disagreement (NOD), received 
at the RO on December 19, 2005, the Veteran reported that he 
sought service connection for PTSD.  While the appeal was 
pending, in an August 2006 rating decision, the RO granted 
service connection for PTSD and assigned an initial 30 
percent rating effective from December 19, 2005, the date of 
receipt of the Veteran's NOD.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2009).

The first question is whether at any time prior to November 
24, 2004, the veteran submitted a claim for service 
connection.  The claims file does not reflect that the 
veteran has submitted such a claim.  Thus, November 24, 2004, 
is the earliest date of claim for service connection for an 
acquired nervous disorder.   

Second, it must be noted that while the Veteran's original 
November 24, 2004, service connection claim does not 
specifically mention PTSD, it does mention nervousness.  In 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  
Thus, his claimed nervous symptoms may well be construed as a 
claim for PTSD where the later medical evidence contains that 
diagnosis.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge that when he submitted his claim for 
nervousness in 2004, he had not yet heard of PTSD.  

Finally, the "date entitlement arose" must be construed to 
be September 2, 1958, the date of "basic entitlement" as 
set forth by the current entitling statute, 38 U.S.C.A. 
§ 1110.  38 U.S.C.A. § 5110(g) provides that subject to the 
provisions of 38 U.S.C.A. § 5101, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002); 
McCay v. Brown, 9 Vet. App 183 (1996); aff'd at 106 F.3d 1577 
(Fed. Cir. 1997).

38 C.F.R. § 3.114 states the above in similar language.  
Where compensation is awarded or increased pursuant to any 
act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  If the claim is received within one 
year from the effective date of the issue, benefits may be 
authorized from the effective date.  38 C.F.R. § 3.114 (a) 
(1) (2009). 

Because the Veteran filed his claim for service connection 
for an acquired nervous disorder on November 24, 2004, the 
assigned effective date for service connection for PTSD must 
be the later of the date entitlement arose or the date of 
receipt of the claim.  After considering all the evidence of 
record, the Board finds that this date is November 24, 2005, 
the date of receipt of the claim.  The evidence therefore 
favors an earlier effective date of November 24, 2004, for 
grant of service connection for PTSD a 30 percent rating.  


ORDER

An earlier effective date of November 24, 2004, for service 
connection for PTSD and an initial 30 percent rating is 
granted.




REMAND

With respect to the claim for an initial rating greater than 
30 percent for PTSD, in May 2009, the Veteran testified 
before the undersigned Veterans Law Judge that since his most 
recent VA PTSD compensation examination, his PTSD might have 
worsened.  This triggers VA's duty to assist.  The Court held 
that where evidence indicates a material change in the 
disability or indicated that the current rating may be 
incorrect, a fresh medical examination is required.  
Snuffer v. Gober, 10 Vet App. 400 (1997); Caffrey v Brown, 
6 Vet App 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make arrangements 
for a PTSD examination by a psychiatrist.  
The claims file should be made available 
to the psychiatrist for review and the 
psychiatrist is asked to note that review 
in the report.  The psychiatrist should 
examine the veteran, offer a diagnosis, 
assign a Global Assessment of Functioning 
(GAF) score, and explain what that score 
means.  

2.  After the above development, the 
AMC/RO should review the claim.  If all 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond before 
the claims folder is returned to the 
Board.  

No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
ensure due process of law.  The Veteran is advised that 
failure to report for an examination without good cause, may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2009). 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


